DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on December 1, 2020, is acknowledged.
Cancellation of claim 6 has been entered.
Claims 1-5 and 7-8 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratani et al. (JP 2009-259721 A) in view of Takahashi (WO 2016/158298 A1, for translation purposes English counterpart US 2018/0011234 A would be used in the rejection).
Regarding claim 1, Aratani discloses an organic electroluminescence display device comprising, at least: a polarizer (15); a phase difference layer (14); a circularly polarized light separating layer (13); and an organic electroluminescence light emitting element (11), wherein the polarizer (15), the phase difference layer (14), the circularly polarized light separating layer (13), and the organic electroluminescence light emitting element (10) are arranged in this order from a viewing side (Fig. 1), wherein an in-plane retardation Re(550) of the phase difference 
Takahashi discloses an organic electroluminescent display device comprising an  organic electroluminescence light emitting element, a phase difference layer (10), a circularly polarized light separating layer (22), wherein a sum of retardations Rth(550) in a thickness direction of members (10) having an optical function is -50 to 50 nm (πs[0063, 0113, 0130]), and wherein the phase difference layer exhibits reciprocal wavelength dispersibility to achieve suppressed coloration in viewing from the front direction, a smaller difference in tint between the case of viewing from the front direction and the case of viewing from the oblique direction, and suppress image unevenness. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the sum of retardations within the claimed range and a phase difference layer exhibiting reciprocal wavelength dispersability as disclosed by Takahashi in order to achieve suppressed coloration in viewing from the front direction, a smaller difference in tint between the case of viewing from the front direction and the case of viewing from the oblique direction, and suppress image unevenness.
Regarding claim 8, Aratani discloses an organic electroluminescence display device wherein the circularly polarized light separating layer is a cholesteric liquid crystal layer formed of a rod-like liquid crystal compound (π[0056]).

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratani et al. (JP 2009-259721 A) in view of Takahashi (WO 2016/158298 A1, for translation purposes .
Regarding claim 2, Aratani in view of Takahashi fails to exemplify wherein the number of spiral turns of the cholesteric liquid crystal layer is 4 to 8. Nishimura discloses a display comprising a circularly polarized light separating layer made of a cholesteric liquid crystal layer, wherein the number of spiral turns of the cholesteric liquid crystal layer is 4 to 8 in order to set the number of spiral turn to a specific range to selectively customize a reflecting characteristic and circularly polarizing characteristic (see Abstract/Solution). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to customize the spiral turns within the claimed range as taught by Nishimura in order to selectively customize a reflecting characteristic and circularly polarizing characteristic.
Regarding claims 3-5, Aratani fails to exemplify further comprising: a C-plate arranged between the polarizer and the organic electroluminescence light emitting element, wherein the number of spiral turns of the cholesteric liquid crystal layer is 6 to 8, or wherein the phase difference layer is an A-plate, and the number of spiral turns of the cholesteric liquid crystal layer is 4 or 5, or, wherein the phase difference layer is a B-plate, and the number of spiral turns of the cholesteric liquid crystal layer is 6 to 8. 
Takahashi discloses an organic electroluminescent display device further comprising a  C-plate (16, π[0127]) arranged between the polarizer and the organic electroluminescent light emitting layer, wherein the phase difference layer is and A-plate (π[0054]) and wherein the phase difference layer is a B-plate (π[0054]) in order to achieve suppressed coloration in viewing from the front direction, a smaller difference in tint between the case of viewing from the front direction and the case of viewing from the oblique direction, and suppress image unevenness. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate an A-plate, a B-plate and/or a C-plate as disclosed by Takahashi in order to achieve suppressed coloration in viewing from the front 
Moreover, Nishimura discloses a display device comprising a circularly polarized light separating layer made of a cholesteric liquid crystal layer, wherein the number of spiral turns of the cholesteric liquid crystal layer can be optimized, within the claimed ranges, in order to set the number of spiral turn to a specific range to selectively customize a reflecting characteristic and circularly polarizing characteristic (see Abstract/Solution). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to customize the spiral turns within the claimed range as taught by Nishimura in order to selectively customize a reflecting characteristic and circularly polarizing characteristic.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratani et al. (JP 2009-259721 A) in view of Takahashi (WO 2016/158298 A1), and further in view of Ohmuro et al. (US 2016/0085102).
Regarding claim 7, Aratani in view of Takahashi fails to exemplify wherein the circularly polarized light separating layer is a cholesteric liquid crystal layer formed of a disk-like liquid crystal compound. Ohmuro discloses a display device comprising a circularly polarized light separating layer is a cholesteric liquid crystal layer formed of a disk-like liquid crystal compound (π[00159, 0215-0217]). It is considered within the capabilities of one skilled in the art the selection of a material based on its known suitability for an intended application as an obvious matter of design engineering. Thus, it would have been obvious to one having ordinary skills in the art at the time of effective filling of the claimed invention to have the circularly polarized light separating layer is a cholesteric liquid crystal layer formed of a disk-like liquid crystal comp as disclosed by Ohmuro, since the selection of known materials for a known purpose is within the skill of the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879